Title: From John Adams to Boston Patriot, 8 November 1810
From: Adams, John
To: Boston Patriot





Quincy, November 8, 1810.

    
 Another original letter of the Count de Vergennes to Dr. Franklin or sending him Mr. Adam’s correspondence.
A Versailles Le 31 Juillet, 1780.
    Le caractére dont vous étes révétu, Monsieur, votre sagesse et la confiance que je mêts dans vos principes et dans vos sentimens, m’engagent à vos communiquer la correspondance, que je viens je avoir avec Mr Adams. Vous trouverez, Je pense, dans les lettres de ce plenipotentiaire, des opinions et une tournure, qui ne repond ni à la maniere avec laquelle je me suis expliqué avec lui, ni avec la Liason intime qui subsiste entre Le Roi et les Etats-Unis. Vous ferez, de toutes ces piéces, l’usage que votre prudence vous suggérera, quant à moi je desire que vous les fassiez passer au congrès, afin qu’il sache la conduite que Mr. Adams tient à notre égard, et qu’il puisse, s’il est doué, autant que le congrès le desire sans doute, de l’esprit de conciliation qui convient au besogne aussi importante et aussi delicate que celle qui lui est confiée.
    J’ai l’honneur d’ etre trés sincérement, Monsu. votre trés humble et trés obeissant serviteur.
Mr. Franklin.
De Vergennes.
Translation.
Versailles, the 31st July, 1780.
The character with which you are invested, sir, your wisdom and the confidence which I place in your principles and in your sentiments, engage me to communicate to you, the correspondence which I have had with Mr. Adams. You will find, I think, in the letters of this plenipotentiary, opinions, and a turn which corresponds neither with the manner with which I have explained myself to him, nor with the intimate connection which subsists between the King and the United States. You will make of all these pieces the use which your prudence will suggest to you. As to myself I desire that you would transmit them to congress, to the end that they may know the conduct which Mr. Adams holds towards us, and that they may judge, whether he is endowed, as much as the congress no doubt desires, with that spirit of conciliation which is suitable with a business so important and so delicate as that, which is confided to him.
I have the honor to be, most sincerely sir, your most humble and most obedient servant,
De Vergennes.
Mr. Franklin,
Your readers will probably think this letter, if transmitted by Mr. Franklin to congress, without any comments of his own, would have been sufficient to demolish me; and I should have thought so too if I had not know the fortitude and sagacity of the then members of congress, at least of those of them by whom I knew I should be supported. But the zeal of Dr. Franklin in the righteous cause, could not trust the influence of the Count de Vergennes alone. He judged it necessary to add his own, to make all sure, by the following letter.
    To his excellency Samuel Huntington Esq. president of congress
    Passy, August 9, 1780.
    Sir—With this, your excellency will receive a copy of my last, dated May 31.
    Mr. Adams has given offence to the court here, by some sentiments and expressions, contained in several of his letters written to the Count de Vergennes. I mention this with reluctance, though perhaps it would have been my duty to acquaint you with such a circumstance, even were it not required of me by the minister himself. He has sent me copies of the correspondence, desiring I would communicate them to congress; and I send them herewith. Mr. Adams did not shew me his letters before he sent them. I have in a former letter to Mr. Lovell mentioned some of the inconveniencies that attend the having more than one minister at the same court; one of which inconveniencies is, that they do not always hold the same language, and that the impressions made by one and intended for the service of his constituents, may be effaced by the discourse of the other. It is true that Mr. Adams’ proper business is elsewhere, but the time not being come for that business, and having nothing else here wherewith to employ himself, he seems to have endeavored supplying what he may suppose my negociations defective in. He thinks, as he tells me himself, that America has been too free in expressions of gratitude to France; for that she is more obliged to us than we to her; and that we should shew spirit in our applications. I apprehend that he mistakes his ground, and that this court is to be treated with decency and delicacy. The king, a young and virtuous prince, has, I am persuaded, a pleasure in reflecting on the generous benevolence of the action, in assisting an oppressed people, and proposes it as a part of the glory of his reign. I think it right to increase this pleasure by our thankful acknowledgments; and that such an expression of gratitude is not only our duty but our interest. A different conduct seems to me what is not only improper and unbecoming, but what may be hurtful to us. Mr. Adams on the other hand, who at the same time means our welfare and interest, as much as I, or any man can do, seems to think a little apparent stoutness, and greater air of independence and boldness in our demands, will procure us more ample assistance. It is for the congress to judge and regulate their affairs accordingly.
    Mr. de Vergennes, who appears much offended, told me yesterday that he would enter into no further discussions with Mr. Adams, nor answer any more of his letters. He is gone to Holland, to try, as he told me, whether something might not be done to render us a little less dependent on France. He says the ideas of this court and those of the people of America are so totally different, as that it is impossible for any minister to please both. He ought to know America better than I do, having been there lately; and he may choose to do what he thinks will best please the people of Americaut ; but when I consider the expressions of congress in many of their public acts and particularly in their letter to the chevalier de la Luzerne of the 24th of May last, I cannot but imagine that he mistakes the sentiments of a few, for a general opinion. It is my intention, while I stay here, to procure what advantages I can for our country by endeavoring to please this court; and I wish I could prevent any thing being said by any of our countrymen here, that may have a contrary effect, and increase an opinion lately shewing itself in Paris, that we seek a difference, and with a view of reconciling ourselves to England: some of them have of late been very indiscreet in their conversations. He ends this letter.
    That Dr. Franklin wrote many other letters with the same benevolent sentiments and with a view to the same effect, is very probable, but I never made any inquiry after them, as all things were finally settled to my satisfaction, and I had other business of more importance to engage in. One other letter I know he wrote, for I have seen it, more severe than this; and regret that I have not a copy of it to send you. One sentence only I remember and that may serve to designate it; for I know that copies of these letters were scattered about the states, some of which are now in Boston. The sentence I mean is this—“Mr. Adams is always an honest man, and often a wise one; but he is sometimes completely out of his senses.”
    I hope your readers will indulge me while I make a few observations on these letters.
        
    
    1. In the Count de Vergennes’ first letter to Dr. Franklin, that of the 30th of June, 1780, it appears that Dr. Franklin had requested the count to revoke the orders which had been sent to the French minister at Philadelphia, relative to the resolution of congress of the 18th of March, for redeeming the paper money at forty for one, and this request is stated to be at the invitation of Mr. Adams.
       
    Now I have no remembrance of any such invitation. It is impossible for me to recollect all the transient conversations I have had with Dr. Franklin in the seven years intimate acquaintance that I had with him in Europe. But as the resolution of congress, and the offence the count took at it, and the orders he had given to the Chevalier de la Luzerne to apply to congress for a payment of all paper money in possession of Frenchmen, at dollar for dollar, were in every body’s mouth, it is extremely probable that I might say to Dr. Franklin in private conversation, that I was apprehensive of very ill consequences from those orders that they might excite disputes and heats in congress and in the nation which would excite suspicions between the two countries, and weaken the confidence in the alliance. And I might add that I thought some representation ought to be made to the count, showing the unreasonableness of those orders and that they were not well founded. But it is not likely that I authorised Dr. Franklin to make use of my name.
    2. But if I had, the question arises—Did Dr. Franklin believe those orders to be just or unjust? If he thought them just he ought not to have applied to the count to repeal them, though Mr. Adams and twenty other Americans had invited him to do so. If he thought them unjust, he ought to have made his own candid representation, and request to have them repealed, and Mr. Adams’ opinion, though in coincidence with his own, would have made no addition to the influence of that request, because Mr. Adams’ opinion was sufficiently known before. Why, then, was Mr. Adams’ name brought into view? As Mr. Lovell hinted, the truth in this case lies not at the bottom of a deep well.
    3. Is there not a gross inconsistency in demanding or requesting the Count to recal his orders, if Dr. Franklin did not himself think they ought to be recalled? and is there not a consummate absurdity in demanding a repeal of those orders, at Mr. Adams’ invitation, if he thought Mr. Adams’ invitation ill founded? Why then did not Dr. Franklin express candidly and decently his own opinion of the rectitude or obliquity of the orders and the justice of Mr. Adams’ invitation, or the impropriety of it? Is it possible to read this grave and clumsy intrigue without feeling the ridicule and satire of it?
    4. Is it possible to believe that Dr. Franklin was so ignorant as not to see the iniquity of the French claim of silver dollar for paper dollar; when American citizens were to receive but one for forty? He had experience enough of paper money in New-England, in Pennsylvania and in the continental currency, to know its nature. Had he not sagacity enough to perceive the millions of frauds that would be practised under this distinction? That every man who possessed paper money would be glad to hire a Frenchman to take it and demand the silver for it as his own? Did he not see the jealousies, the envy and the execrations which would be excited among all American citizens against all Frenchmen, by such an arbitrary and oppressive distinction in their favor? The answer is very obvious. Such candor would have defeated the whole plot.
        
    
    5. The Count de Vergennes mentions a letter from me to him of the 22d of June, 1780, in answer to one from his Excellency, but he makes no essay to answer any of the arguments in that letter; he denies none of the facts.; he shews none of the reasoning to be inconclusive; he shews no inference or conclusion to be unfairly drawn. All this was impossible, and an attempt to do it would only have rendered him, or his clerks, who probably wrote the letter for him, ridiculous; and this was very possibly one cause of his anger. He saw his project so clearly and fairly stated, so irrefragably refuted, and the iniquity and absurdity of it so fully and yet so candidly and decently demonstrated, that he was ashamed of it; but having previously and rashly sent his instructions to the Chevalier de la Luzerne, he had it not in his power to recall them and was too proud to retract them. No! reason was to be overborne by authority. The great character of the Count de Vergennes, the great respect for the court of Versailles, the gratitude of America to France, all reinforced by Dr. Franklin’s overbearing fame, were to carry all before them. And the dogmatical pomposity of “longue discussion,” “raisonments abstracts,” “des hypoteses,” “des calculs qui n’ont que des bazes ideals,” “des principes qui ne sont rien moins qu’analoques a l’alliance,” were to refute mathematical demonstration and prove that in the case of a Frenchman, one was equal to forty, though in the case of an American, forty were necessary to an equation with forty.
        
    
    6. The count, and he says the king, was persuaded that the Dr. was fully of opinion with him; that is to say, in favor of the orders. How did he know this? The Dr. had expressly, and in writing, demanded or requested a repeal of the orders, which implied, if it did not express, that he thought them wrong. Did he think Dr. Franklin a hypocrite demanding a repeal of orders that he thought wise and upright? or, Did he think Dr. Franklin a tool of Mr. Adams’, prostituting the sacred character of an ambassador, in complaisance to him or in fear of his influence? No! The count knew full well, before this time, that the Dr. had no such complaisance for Mr. Adams nor any such fear of him. No! There is no conceivable way of accounting for this strange phenomenon, but by supposing that the whole business was previously concerted between the minister and the ambassador, to crush Mr. Adams and get possession of his commission for peace. No expression can be too vulgar for so low an intrigue, for so base a trick. It was an enormous beetle to kill a fly. It must be acknowledged that no beetle was ever more clumsily constructed or more unskilfully wielded.
        
    
    They wholly misconceived the character of that congress whom they meant to manage—Not a member of it was deceived. The artifice was seen by every one; and although their fortitude did not prove quite equal to their sagacity, their zeal to please the French produced but two resolutions at that time, to make America or Mr. Lovell blush; and one of these errors was afterwards completely rectified by Mr. Adams, with the aid of Mr. Jay, though at the hazard of censure; the other was never corrected. I mean the annihilation of the commission for a treaty of commerce with England.
        
    
    7. I know of no right that any government has to require of an ambassador from a foreign power to transmit to his constituents any complaints against his colleagues, much less to write libels against them. France had an ambassador at congress. It was quite sufficient to transmit complaints to their own minister and order him to present them. They had no claim upon Franklin. He proved himself however a willing auxiliary; but it was at the expense of his duty and his character. If he had been explicitly censured for it by congress it would not have been unjust. He has been censured for it by all who ever understood the transaction; and justice to myself and my posterity, justice to my country, and fidelity to every principle of truth, honor, and public and private virtue, will justify me in explaining this dark transaction to posterity.
        
    
    8. The count did not find congress “imbud’autres principes que ceux de M. Adams.” Congress by a unanimous resolution, which will stand forever upon its records approved of my part of this correspondence, in opposition to all the representations of the count, the doctor, the chevalier and Mr. Marbois, whatever they might be.
        
    
    9. It seems that the count was not perfectly satisfied that his first letter of the 30th of June, and the doctor’s representations to congress in obedience to it, would be sufficient to accomplish all his purposes. This thunderbolt, flaming and deadly as it was, must be followed by another still more loud and terrible, to bellow throughout America and consequently over all the world. On the 31st of July, 1780, he writes another letter to Dr. Franklin in which he more distinctly explains his design and desire to get Mr. Adams removed from his commission for peace. He encloses fresh copies of our correspondence and in his own name, not now in the king’s name, desires that they may be sent to congress. The king’s approbation of this letter I have reason to believe, could not have been obtained; for I know, that after this correspondence had been laid before the king, his majesty made particular enquiries concerning the character of Mr. Adams, of the count de Rochambeau, and the marquis de la Fayette among others, and said to both of them at different times, that “he had a great esteem of Mr. Adams.” Congress, however, were to have line upon line and precept upon precept. I had transmitted copies of all the letters as fast as they were written, the count had transmitted copies before the 30th of June, Dr. Franklin transmitted copies immediately afterwards, and now, the 31st of July, fresh copies were to be sent. Copies enough! for I had sent duplicates and triplicates.
        
    
    10. The opinions of which the count complains, were founded in eternal truth and justice; and were unanimously adjudged to be so by congress. The turn or manner which offended him was not adopted, in the smallest degree, until he had given me provocations which human nature could not pass unnoticed with honor; and I have never heard of one member of congress, nor any other gentleman who ever read the letters, who thought any of my expressions too strong or unguarded, or that they could be construed in any degree so justly offensive as many of his expressions to me, previously given without the smallest provocation. I had the advice and approbation of chief justice Dana, then with me as secretary of the legation for peace, to every clause and word in the whole correspondence. He said the count neither wrote like a gentleman himself nor treated me like a gentleman; and that it was indispensably necessary that we should shew him that we had some understanding and some feeling.
        
    
    The expressions “that congress may judge whether Mr. Adams is endowed with the spirit of conciliation, which becomes a business so important and delicate as that which is confided to him” brought the matter home to the business and bosoms of congress. The design could no longer be concealed. I had no other business at that time confided to me but my commissions for peace and a treaty of commerce with Great Britain. The latter he intended to destroy and in this he succeeded.
        
    
    11. We are now arrived at Dr. Franklin’s letter to congress of the 9th Aug. 1780. To any man who thoroughly knew that philosopher and politician, this letter is as perfect a portrait of his character as the pencil of Stewart could have painted of his face or figure. I shall leave the most of its features to the reader’s inspection and contemplation, and point only at a few.
        
    
    I shall not object to the expression “Mr. Adams has given offence to this court,” though the count de Vergennes was the only member of it who ever manifested any resentment that came to my knowledge. The behaviour of the king, the queen, and all the royal family, as well as of all the other ministers of state and all their comis, was the same towards me after as before this controversy; and the count himself never expressed to me personally, the least uneasiness; and no very long period of time passed away, before he thought it necessary, or prudent, or politic, without the smallest concession or apology on my part, to overwhelm me with attentions and civilities, not only in his own person but by his amiable countess.
        
    
    12. I have never been able to see “the duty” of a minister to complain to congress of an offence given by a brother minister to a foreign court. If the offence is so slight that the court itself thinks it unnecessary to complain of it, the minister surely is not obliged officially to interfere. If it is grave enough for the court to complain, its own ambassador is the proper channel through which to convey the accusation, which if it is well founded, will very rarely if ever, fail of producing its desired effect.
        
    
    13. Nor was I ever convinced of the right of a court to require, or of a minister of state to desire an ambassador to become their auxiliary in a quarrel with his brother. It has ever appeared unjust as well as ungenerous to excite quarrels between two ministers from the same master, two brothers of the same family, on account of disputes between the court or minister and one of them. A court is always competent to vindicate its own quarrels with an ambassador if it is in the right.
        
    
    14. Dr. Franklin’s “reluctance” upon this occasion, I believe was not implicitly believed by congress, if it was by any individual member of that sagacious body. Sure I am, that I have never given the smallest credit to it. The majority at least of that congress, if not every member of it, saw as I have always seen, that it was Dr. Franklin’s heart’s desire to avail himself of these means and this opportunity to strike Mr. Adams out of existence as a public minister and get himself into his place.
        
    
    15. As early as the month of June or July, 1778, within three or four months after my first arrival in France, I had written to my most intimate friends in congress, particularly & largely to Mr. Samuel Adams, the same sentiments which Dr. Franklin says he had written to Mr. Lovell, recommending that two of us should be recalled, or sent elsewhere. My letter was shown to Mr. Richard Henry Lee and all his friends, who joined cordially in the removal of his brother, Arthur Lee and me, and in the appointment of Dr. Franklin as sole minister at the court of Versailles. Mr. Richard Henry Lee wrote me at the time that he had read my letter, and entirely agreed with me in the sentiments of it. I was, therefore sufficiently aware of the inconveniences Dr. Franklin mentioned, and endeavored to the utmost of my power to avoid them. I had seen opposition, and contention and confusion enough between Dr. Franklin, Mr. Lee and Mr. Izzard, and enough of the ruinous effects of them to be put sufficiently upon my guard. But there is not a possibility of guarding against all the insidious wiles of intriguing politicians. If a man can preserve his integrity, and the essential interests of his country, he will do great things; he must expect to expose his person to dangers, and his reputation to obloquy and calumny in abundance.
        
    
    16. Next comes a paragraph which is a downright falsehood. I cannot say that the doctor knew it to be false. But it is very strange if he did not, for his intimate friend, Mr. Chaumont, in whose house he lived, and whom he saw almost every day, and Mr. Monthieu, another of his intimate friends, knew better. And it is very unaccountable that they had not informed him of a transaction in which they were both employed by the Count de Vergennes, in which they were animated with so much zeal and personal interest. But I will charitably suppose that he was sincere and believed what he said, which is no small concession; let us analyze this curious assertion.
        
    
    “Mr. Adams’s proper business is elsewhere.” Where was his proper business? Should he have gone to London, as Lord North said he wished I had? If I had, and my character as an ambassador had been respected, and myself not beheaded on Tower Hill, nor thrown into prison, as Mr. Laurens was long afterwards, would not my residence in London, besides being intolerably disagreeable to me, have been a perpetual source of jealousy to the French court and nation?
        
        Should I have gone to Madrid? Spain had not acknowledged our independence; and besides Mr. Jay was sent to Spain and there would have been the same room for jealousy of my interfering with his negotiations, as there was at Paris.
        
        Should I have gone to Holland? There I wanted to go and had always intended to go, as soon as I had paid my respects to the French court, informed them of my desire to go and obtained their consent and their passport, without which I could not stir. I arrived in Paris in February, was presented to the king in my new character, communicated my mission to the Count de Vergennes, and in one fortnight, certainly in one month, early in the month of March, I applied to the count for a passport to Holland, where I wished to go as a traveller. His excellency was very much averse to my going; said perhaps he should have to consult with me upon subjects relative to my mission, desired I would come to court at least weekly, on ambassador’s days, and dine with him. At least he desired I would postpone my journey for some time, and advised me to stay till the month of May, when he said, I should see the country in all its beauty and glory. I repeated my request from time to time, but was always put off, till May, when I applied again, but was still evaded. He was not quite ready to let me go, and in this manner I was refused a passport till mid-summer. And then I should not probably have obtained it, if the controversy which arose had not made him wish to get rid of me. This controversy arose in the following manner.
        
        After the arrival of the news from America, of the resolution of congress of the 18th March, 1780, for the redemption of the paper money at forty for one, (which perhaps would have been more justly redeemed at seventy for one) Mr. Le Rai De Chaumont, Dr. Franklin’s landlord and intimate friend and companion, and Mr. Monthieu, another of his intimate friends came to visit me in my apartments at the Hotel de Valois Rue de Richlive, in Paris, and informed me that they came to me at the request of the Count de Vergennes, who wished to see me and consult with me concerning that resolution of congress, which they said had excited a sensation in France, and an alarm at court. These gentlemen were personally, and as they said deeply interested in this question of paper money, and entered into a great deal of conversation with me upon the subject. I endeavored to shew them the equity, the policy, and the necessity of the measure, and the difficulty, if not impossibility of making any distinction between natives and foreigners, as well as between Frenchmen and other foreigners. All this conversation passed with the utmost coolness, civility, and good humor on all sides, and concluded with a message from the Count de Vergennes, requesting me to go to Versailles and confer with him on the subject. The next morning I went. The Count received me politely as usual, and informed me that he had written to the Chevalier de la Luzerne, to apply to congress for a repeal of their resolution of the 18th of March, relative to paper money; or at least as far as it respected foreigners, and especially Frenchmen. I answered his excellency very respectfully and very calmly, endeavoring to explain to him as well as I was able, the nature of the subject, the necessity of the measure, and the difficulty and the danger of making any distinctions in favor of foreigners. The conversation was long, and though the count was very earnest and zealous for a distinction in favor of his nation, it was very decent and civil on both sides. Upon my saying that I knew not whether I had been able to explain myself to his excellency in French, so as to be perfectly understood, he said he would write to me; for he wanted me to join him in his representations to congress. Accordingly in a few days, I received his letter, proposing and recommending all things which he mentioned to me in conversation. I might easily have been as wise upon this occasion as Dr. Franklin, and transmitted the Count’s letter to congress, and recommended it to their serious consideration: and in my answer to the Count, have informed him that I had done so, without expressing any opinion of my own in writing, either to congress or his excellency. But such duplicity was not in my character. I thought it my indispensable duty to my country and to congress, to France and the Count himself, to be explicit. I answered his letter with entire respect and decency; but with perspicuity and precision, expressing my own judgment upon the subject with the reasons on which it was founded. As I could see no practicability of any distinction of all I mentioned now, but I thought if any was equitable it would be in favor of American soldiers and early creditors, who had lent gold to the United States, and not in favor of foreigners who had sold nothing in America till the currency had depreciated, and who had sold perhaps most of their merchandizes after it had undergone its lowest depreciation. However, upon the receipt of my letter the Count fell into a passion and wrote me a passionate and ungentlemanly reply. I was piqued a little, and wrote him as I thought a decent, though in a few expressions a gently tingling rejoinder. This was insufferable, and now, both the Count and the Doctor, I suppose, thought they had got enough to demolish me and get my commission; and I doubt not the count was sanguine enough to hope that he had got our fisheries, our limits, and a truce secured to his mind, though the Doctor I believe did not extend his views and wishes so far. He aimed, I presume, only at the commission.
    I now leave your readers to judge whether the doctor had sufficient reason to complain to congress against me for officially intermeddling in his department; and this from ennui and idleness. I never in my life was more busily employed; for the three or four months that I was detained in Paris, wholly against my will, by the count de Vergennes himself, I had to improve myself in the French language, to which two years before, I was an entire stranger. I had the French laws and government, customs, institutions, literature, principles and manners to study. I had innumerable volumes to read of former and later negotiations; besides making every possible enquiry concerning every thing that could have relation to my mission for peace. I had not a moment to spare, and always occupations much more agreeable to me than any thing that was to be said or done in Dr. Franklin’s political department. This affair of the currency was no more in his department than it was in mine, or the count de Vergennes’.—Neither of us had any instructions concerning it; neither of us could say any thing concerning it; but as private citizens, and when the count asked me any question about it, I had as good a right to answer him as the Dr. had. It is true, I did not shew my letters to the doctor. I was not desired by the count to consult with him. I had no doubt upon the subject. From a year’s residence with him in 1778 and 1779 in the same family, I knew his extreme indolence and dissipation, and consequently that I might call upon him half a dozen times and not find him at home; and if I found him it might be a week before I could get his opinion, and perhaps never.
        
    
    17. “He thinks that America has been too free in expressions of gratitude to France; for that she is more oblidged to us than we to her.” I cannot, or at least will not deny this accusation, for it was my opinion at that time, has been ever since, and is so now. Whether it was prudent at that time to express such an opinion, is a question. I am not accused of saying it to any Frenchman, and I am satisfied I had not. Dr. Franklin might have complained of it to the count, for any thing that I knew as well as to congress, but that was his indiscretion. Conversations in private in the freedom and familiarity of friendship and social intercourse, are not innocently to be betrayed for malicious purposes. If I had written to congress all the indiscreet sayings of Dr. Franklin that I have heard him utter, I might have rendered him very odious and very ridiculous in America. I will give one example very much to the present purpose, because it explains the system of his conduct. He has said to me, not only once or twice but many times, “that congress were out in their policy in sending so many ministers to several courts of Europe—That all their affairs in Europe ought to be under one direction, and that the French court ought to be the centre—That one minister was quite sufficient for all American affairs in Europe.” It is not at all unlikely to me that he had expressed the same opinion to the count and to many of his friends. I do not know however that he did. This sentiment however, appears as extravagantly complaisant to the French and to himself, as mine can be thought extravagantly complaisant to America. If I had transmitted this wise saying and many others of the great philosopher to congress, it would have transpired and the people as well as congress have thought him very ambitious, very licentious and very eager and grasping at power. The wits might have recollected the solemn saying of Tamerlane, that “it was neither agreeable nor decent that there should be two kings upon earth; for that the whole globe was too small for the ambition of a great prince.”
        
    
    18. “He thinks that we should show spirit.” “I apprehend he mistakes his ground, and that this court is to be treated with decency and delicacy.” Spirit and delicacy are very compatible. But here lies the sophistry of the false accuser. He has put the sentiment into obnoxious language of his own, to excite a prejudice in congress against me. But all the sentiment that I ever expressed of this kind was common to the two Mr. Lees, to Mr. Izzard, to Mr. Jay, Mr. Dana, and every other honest man from America, I ever acted or conversed with in Europe. The sentiment was, that we ought not to be wheedled out of our rights, nor pillaged of the little money we borrowed for the necessities of our country, by a multitude of little agents of ministers or underlings of those agents, in short, in modern language, by intriguing X’s. Y’s. and Z’s. for there were such letters in the alphabet, under the royal government, as those have been since under the directorial republic. I thought with all those wise and upright ministers just named, that we ought to be candid and explicit with the French ministry, and represent to them that we acted for a young and virtuous republic, but not as yet rich; frugal and parsimonious even perhaps to a fault of their public money; and that we never could justify either negligence or profusion. I thought with every one of those gentlemen, that Dr. Franklin & Mr. Deane had been too compliant and too servile to those little stirring bodies, and in plain English had suffered our country to be cheated, shamefully cheated, to a large amount.
        
    
    19. “The king a young and virtuous prince, has a pleasure in reflecting on the generous benevolence of the action,” &c.
        
        In this I agree with Dr. Franklin. The king was the best and sincerest friend we had in France, and would not have suffered us to be injured or deceived; but kings are surrounded by others arranged in a great scale of subordination, some of whom, by force or art, will do what they please: and kings, as Louis 15. often said, “though they know it to be wrong, cannot help it.”
    20. “Mr. de Vergennes, who appears much offended, told me yesterday, that he would enter into no further discussions with Mr. Adams, nor answer any more of his letters.”
        
        This no doubt, the Doctor thought was the finishing stroke.—The argument was irresistible. The Count will neither speak nor write to Mr. Adams. The Count is to be the pacificator of the four quarters of the world. The American minister must consult the Count upon every point, and agree to nothing without his advice and consent. Mr. Adams therefore, can never consult him or get his advice and consent to any thing. The consequence is certain, Mr. Adams must be recalled. And no doubt another consequence is equally clear, and that is, that Dr. Franklin will be appointed to the place, for he is on the spot and will be always ready to consult, to take advice and ask consent. And moreover, who in the world has such a name as Dr. Franklin.”
    21. “He says the ideas of this court, and those of the people of America are so totally different, that it is impossible for any minister to please both.” Nothing is more probable than that I had said as much as this an hundred times to Dr. Franklin, when I lived with him and acted with him under the same commission in 1778 and 1779—For scarcely any thing pressed more heavily upon my mind. I knew it to be true. I knew it to be impossible to give any kind of satisfaction to our constituents, that is, to congress or their constituents, while we consented or connived at such irregular transactions, such arbitrary proceedings and such contemptible peculations as had been practised in Mr. Deane’s time, not only while he was in France alone, without any public character, but even while he was associated with Dr. Franklin and Mr. Arthur Lee in a real commission, and which were continued in some degree, while I was combined in the commission with Franklin and Lee, in spite of all the opposition and remonstrances that Mr. Lee and I could make, and which were still continued in some degree, though in nothing more atrocious than this new attempt to make America pay their French friends dollar for dollar.
        
    
    It would require volumes to give an history of these abuses. A few of them may be hinted at. Du Coudrai’s contract for an hundred officers of artillery, at extravagant pay during the war and half pay for life, with Du Coudrayi at their head, to take rank of all the officers in our army except the commander in chief, to receive no orders but from him, and to have the command of all the artillery and military manufactures throughout the continent. Though congress could not think a moment of confirming this contract, it cost them an immense sum for the pay and passages of these officers to this country and back to France. The other contract for old magazines of muskets, swords and bayonets, which were found to be useless, though they cost a large sum of money. The scheme that was laid to get marshal Mailbois appointed commander in chief of the American army, in the room of General Washington, &c. &c. &c.
        
    
    I thought the statesmen in France ought to have more generous views and to be wiser politicians than such symptoms indicated. That they ought to know better the people they had to deal with. That they ought to avoid every thing that could excite jealousies in America, lessen the gratitude of our citizens and weaken or destroy their confidence in France. These sentiments I always expressed freely to Dr. Franklin, and it is for want of attention to these sentiments that we have been more than once in danger of a war with France, as we have been very lately if we are not at this moment. Though a war with France may become inevitable as it has been partially, in 1798, I own I know of no greater error that France can commit, than to force us into a war with her, nor any greater calamity that America can suffer, than to be forced into war with France and an alliance offensive & defensive with Great Britain. This opinion and this sentiment determined me to embrace the first opportunity that presented in 1798, 1799 and 1800, consistent with the honor of the nation, to make peace with France. I should not have thought this of so much importance at that time, if I had not been apprehensive that the BRITISH PARTY would force us into an alliance with G. Britain, our perpetual rival in commerce and manufactures all over the globe, and the natural as well as habitual enemy of the United States, especially of New-England.
        
    
    22. If the count did in reality tell the doctor “that he would enter into no further discussions with Mr. Adams nor answer any more of his letters,” the count was compelled, a year afterwards, to send for Mr. Adams to the Hague, to invite him to Versailles, to enter into discussions with him and to answer his letters, and I will add, to treat him with more marked attention and studied civilities than ever he had done before, as has been in part related before, in the account of the correspondence upon the articles proposed by the two mediating empires.
        
    
    23. “He,” Mr. Adams, “is gone to Holland, to try, as he told me, whether something might not be done to render us a little less dependent on France.”
        
    
    It is difficult to read this accusation, grave and solemn as it is, without a smile. Yes! it is highly probable that I said to Dr. Franklin, more than once or twice, that I thought we might, and hoped we should, be able to borrow a little money in Holland that we might be a little less troublesome and burthensome to France—and something too to prevent Holland from joining England in the war against us, which England was determined to compel her to do, which a great part of the Dutch hoped and all the rest feared, and which Europe in general expected. Was this a crime? Was dependence upon France an object of ambition to America? If dependence had been our object, we might have had enough of it without solicitation, under England. Was France avaricious of a monopoly of our dependence? The count de Vergennes was, I believe—But I never suspected it of the king or any other of his ministers or any other Frenchman, but the secretary of foreign affairs and perhaps a few of his confidential dependents. But this exclusive dependence was a material, an essential part of that strange and ungenerous system of finesse; I cannot call it policy towards America, which the count had combined and presented in a memorial to the king before our revolution, which was found among Mr. Turgot’s papers, I believe, and printed by the National Assembly many years after the peace of 1783, in a volume called “Politique de tous les Cabinets.” This system he pursued from first to last, and the publication of it is a confirmation of all that was ever said or thought of the count by me or Mr. Jay. The count then might be offended at my journey to Holland, and the design of it, and to irritate him the doctor might inform him of it, as he did congress. But congress, instead of taking offence at my plan or reprehending me for entertaining it or for communicating it to Dr. Franklin, highly approved it and sent me power to execute it, which must have made the doctor feel rather unpleasantly, and certainly his letter very ridiculous. In spite of all the count’s opposition, congress did in fact honorably and perseveringly support me through a very long and very firey trial, till the arts of England were defeated, a treaty ratified, and so much money obtained as made us completely independent of France for that article, from that time to this.
        
    
    23. The “opinion lately shewing itself in Paris, that we seek a difference and with a view of reconciling ourselves to England,” was and is wholly unknown to me. Who were the Americans who had of late been very indiscreet in their conversations, is not explained and had not come to my knowledge. I recollect but one, who came over from England in a rage and cursed and swore in his hotel; but the French conceived no jealousy from him; they considered him as a Monsieur Jean Bull, qui a plus d’argent que de l’esprit, and cared nothing for his brutality as long as they got his money.
        
    
    24. I ought not to omit upon this occasion to say, because possibly no other person can say it or will say it.—
    Dr. Franklin has been accused of plagiarism in publishing that very ancient and very ingenious fable in favor of toleration. I have had opportunity to know that the doctor never claimed the right to it, or pretended that it was his own. It was inserted in his works by an editor or printer in his absence and without his consent.
    Surmises have also been insinuated concerning Dr. Franklin, relative to Mr. Beaumarchais’ claim and especially the million of livres which the count de Vergennes called the secret of the cabinet. I have never suspected, but on the contrary have always been fully convinced, that Dr. Franklin was as innocent in both these transactions as any man in America was. Nor did I ever suspect the count de Vergennes, at least in the affair of Beaumarchais. I had my suspicions of others; but these surmises were founded on no proof and were suggested by circumstances that could fix upon no one person, and if they could would not be sufficient to convict a gypsy of a petty larceny. As I consider the loss as irremediable, I shall say no more. I have considered those subjects as X. Y. and Z intrigues, and that of Mr. Beaumarchais at least as mortifying to the count de Vergennes as to Dr. Franklin, and as much out of the power of the one as the other to prevent.
        
    
    25. Mr. Jefferson has said, that Dr. Franklin was an honor to human nature. And so indeed he was: Had he been an ordinary man I should never have taken the trouble to expose the turpitude of his intrigues, or to vindicate my reputation against his vilifications and calumnies—But the temple of human nature has too great apartments—the intellectual and the moral. If there is not a mutual friendship and strict alliance between these, degradation to the whole building must be the consequence. There may be blots on the disk of the most refulgent luminary, almost sufficient to eclipse it. And it is of great importance to the rising generation in this country, that they be put upon their guard against being dazzled by the surrounding blaze into an idolatry to the spots. If the affable archangel understood the standard of merit—
        
 “Greatness and brightness infer not excellence,”
        
 Franklin’s moral character can neither be applauded nor condemned, without discrimination, and many limitations.
    To all those talents and qualities for the foundation of a great and lasting character, which were held up to the view of the whole world, by the University of Oxford, the Royal Society of London, and the Royal Academy of Sciences in Paris; were added, it is believed, more artificial modes of diffusing, celebrating and exaggerating his reputation, than were ever before or since practised in favor of any individual.
        
    
    His reputation was more universal than that of Leibnits or Newton, Frederick or Voltaire; and his character more beloved and esteemed than any or all of them.
    Newton had astonished, perhaps forty or fifty men in Europe, for not more than that number probably at any one time had read him and understood him, by his discoveries and demonstrations; and these being held in admiration in their respective countries as at the head of the philosophers, had spread among scientific people a mysterious wonder at the genius of this perhaps the greatest man that ever lived. But this fame was confined to men of letters. The common people knew little and cared nothing about such a recluse philosopher. Leibnits’ name was more confined still. Frederick was hated by more than half of Europe as much as Louis the 14th was, and as Napoleon is. Voltaire, whose name was more universal than any of those beforementioned, was considered as a vain, profligate wit, and not much esteemed or beloved by any body, though admired by all who knew his works.
     But Franklin’s fame was universal. His name was familiar to government and people, to kings, courtiers, nobility, clergy and philosophers, as well as plebeians, to such a degree, that there was scarcely a peasant or a citizen, a valet de chambre, coachman or footman, a lady’s chamber maid or a scullion in a kitchen, who was not familiar with his name, and who did not consider him as a friend to human kind. When they spoke of him, they seemed to think he was to restore the golden age. They seemed enraptured enough to exclaim—
    Aspice venturo lætentur ut omnia seculo.
    To develope that complication of causes, which conspired to produce so singular a phenomenon, is far beyond my means or forces.—Perhaps it can never be done, without a complete history of the philosophy and politics of the eighteenth century. Such a work would be one of the most important that ever was written; much more interesting to this and future ages, than the decline and fall of the Roman empire, splendid and useful as that is. La Harpe promised a history of the philosophy of the eighteenth century; but he died, and left us only a few fragments. Without going back to Lord Herbert, to Hobbes, to Mandeville, or to an host of more obscure infidels, both in England, France, and Germany, it is enough to say, that four of the finest writers that Great Britain ever produced, Shaftsbury, Bolingbroke, Hume and Gibbon, whose labors were translated into all languages; and three of the most eloquent writers that ever lived in France, whose works were also translated into all languages, Voltaire, Rousseau and Raynal, seem to have made it the study of their lives and the object of their most strenuous exertions, to render mankind in Europe, discontented with their situation in life, and with the state of society, both in religion and government. Princes and courtiers, as well as citizens and countrymen, clergy as well as laity, became infected. The king of Prussia, the empress Catharine, were open and undisguised. The emperor Joseph the second was suspected, and even the excellent and amiable king of France, grew impatient and uneasy under the fatiguing ceremonies of the catholic church. All these, and many more were professed admirers of Mr. Franklin. He was considered as a citizen of the world, a friend to all men and an enemy to none. His rigorous taciturnity was very favorable to this singular felicity. He conversed only with individuals, and freely only with confidential friends. In company he was totally silent.
        
    
    When the association of encyclopedists was formed, Mr. Franklin was considered as a friend and zealous promoter of that great enterprise, which engaged all their praises—When the society of economists was commencing, he became one of them, and was solemnly ordained a knight of the order, by the laying on the hands of Dr. Quenay, the father and founder of that sect. This effectually secured the affections and the panegyrics of that numerous society of men of letters. He had been educated a printer, and had practised his art in Boston, Philadelphia and London for many years, where he not only learned the full power of the press, to exalt and to spread a man’s fame, but acquired the intimacy and the correspondence of many men of that profession, with all their editors and many of their correspondents. This whole tribe became enamoured and proud of Mr. Franklin as a member of their body, and were consequently always ready and eager to publish and embellish any panegyric upon him that they could procure. Throughout his whole life he courted and was courted by the printers, editors and correspondents of reviews, magazines, journals and pamphleteers, and those little busy meddling scribblers that are always buzzing about the press in America, England, France and Holland. These, together with some of the clerks in the compte de Vergennes’ office of interpreters, (bureau des interpretes) filled all the Gazettes of Europe with incessant praises of Monsieur Franklin. If a collection could be made of all the Gazettes of Europe for the latter half of the eighteenth century, a greater number of panegyrical paragraphs upon “Le Grand Franklin,” would appear, it is believed, than upon any other man that ever lived.
        
    
    While he had the singular felicity to enjoy the entire esteem & affection of all the philosophers, every denomination, he was not less regarded by all the sects and denominations of christians; the catholics thought him almost a catholic; the church of England claimed him as one of them; the presbyterians thought him half a presbyterian, and the friends believed him a wet quaker. The dissenting clergymen in England and America were among the most distinguished asserters and propagators of his renown. Indeed all sects considered him, and I believe justly, a friend to unlimited toleration in matters of religion.
        
    
    Nothing, perhaps, that ever occurred upon this earth was so well calculated to give any man an extensive and universal celebrity as the discovery of the efficacy of iron points and the invention of lightning rods. The idea was one of the most sublime that ever entered a human imagination, that a mortal should disarm the clouds of Heaven & almost “snatch from his hand the sceptre and the rod.” The antients would have enrolled him with Bacchus and Ceres, Hercules and Minerva. His Paratonneres, erected their heads in all parts of the world on temples and pallaces no less than on cottages of peasants and the habitations of ordinary citizens. These visible objects reminded all men of the name and character of their inventor: and, in the course of time have not only tranquilized the minds, and dissipated the fears of the tender sex and their timorous children; but have almost annihilated that panic terror and superstitious horror which was once almost universal in violent storms of thunder and lightning. To condense all the rays of this glory to a focus, to sum it up in a single line, to impress it on every mind, and transmit it to all posterity, a motto was devised for his picture, and soon became familiar to the memory of every school boy who understood a word of latin.

“Eripuit Cœlo Fulmen Sceptrumque Tyrannis.”
 
    Thus it appeared at first, and the author of it was held in a mysterious obscurity. But after some time M. Turgot altered it to

“Eripuit Cœlo Fulmen; mox sceptra Tyrannis.”        
  
    By the first line the rulers of Great-Britain, and their arbitrary oppressions of the colonies, were alone understood. By the second, was intimated that Mr. Franklin was soon to destroy or at least to dethrone all kings and abolish all monarchical governments. This, it cannot be disguised, flattered at that time, the ruling popular passion of all Europe. It was at first hinted that it was written in Holland; but I have long entertained a suspicion, from many circumstances, that Sir William Jones, who undoubtedly furnished Mr. Franklin with his motto;
    “Non sine Dus, animosus Infans,”
    sent him the “Eripuit Cœlo,” and that Mr. Turgot only added the mox sceptra. 

Whoever was the author of it, there can be no doubt it was an imitation of a line in a poem on astronomy, written in the age of Tyberius, though it ought not to be called a plagiarism,

    “Eripuit Jovi Fulmen, Viresque tonandi.”—

    The general discontents in Europe have not been produced by any increase of the power of kings, for monarchical authority has been greatly diminished in all parts of Europe during the last century; but by the augmentation of the wealth and power of the aristocracies. The great and general extension of commerce has introduced such inequalities of property, that the class of middling people, that great and excellent portion of society, upon whom so much of the liberty and prosperity of nations so greatly depend, is almost lost; and the two orders of rich and poor only remain. By this means kings have fallen more into the power and under the direction of the aristocracies, and the middle classes upon whom kings chiefly depended for support against the encroachments of the nobles and the rich, have failed. The people find themselves burdened now by the rich, and by the power of the crown now commonly wielded by the rich; and as knowledge and education, ever since the reformation, have been increasing among the common people, they feel their burdens more sensibly, grow impatient under them, and more desirous of throwing them off. The immense revenues of the church, the crowns, and all the great proprietors of land, the armies and navies must all be paid by the people, who groan and stagger under the weight. The few who think and see the progress and tendency of things, have long foreseen that resistance in some shape or other must be resorted to, some time or other. They have not been able to see any resource but in the common people: indeed in Republicanism, and that republicanism must be democracy; because the whole power of the aristocracy as well as of the monarchies, aided by the church, must be wielded against them. Hence the popularity of all insurrections against the ordinary authority of government during the last century. Hence the popularity of Pascal Paoli, the Polish insurrections, the American revolution, and the present struggle in Spain and Portugal. When, where, and in what manner all this will end, God only knows.
    To this cause Mr. Franklin owed much of his popularity. He was considered to be in his heart no friend to kings, nobles or prelates. He was thought a profound legislator and a friend of democracy. He was thought to be the magician who had excited the ignorant Americans to resistance. His mysterious wand had separated the colonies from Great Britain. He had framed and established all the American constitutions of government; especially all the best of them, i. e. the most democratical. His plans and his example were to abolish monarchy, aristocracy and hierarchy, throughout the world. Such opinions as these were entertained by the Duke de Rochefoucault, Mr. Turgot, Mr. Condorcet, and a thousand other men of learning and eminence, in France, England, Holland, and all the rest of Europe.
    Mr. Franklin, however, after all, and notwithstanding all his faults and errors, was a great and eminent benefactor to his country and mankind.
        
    
    Such was the real character and so much more formidable was the artificial character of Dr. Franklin, when he entered into partnership with the Comte de Vergennes, the most powerful minister of state in Europe, to destroy the character and power of a poor man, almost without a name, unknown in the European world, born and educated in the American wilderness, out of which he had never set his foot till 1778.
        
    
     Thanks to the wisdom, virtue, dignity and fortitude of congress, all their arts were defeated in America; and thanks to the intelligence, integrity and firmness of Mr. Jay, they were totally disappointed at Paris; for, without his cooperation, no effectual resistance could have been made, as Mr. Jefferson and Mr. Laurens were not present.
    A clamor will no doubt be raised, and an horror excited because Franklin is dead. To this, at present, I shall say no more; but that his letters still live; that his enmity to me is recorded in history; and that I never heard it was unlawful to say that Cæsar was ambitious, Cato proud, Cicero vain, Brutus and Seneca, as well as Pompey, usurers; or that the divine Socrates gave advice to a courtesan in her trade, and was even suspected of very infamous vices with Alcibiades and other boys; because they were dead.
        
    
    Franklin had a great genius—original, sagacious, and inventive, capable of discoveries in science, no less than of improvements in the fine arts and the mechanic arts. He had a vast imagination, equal to the comprehension of the greatest objects and capable of a steady and cool contemplation of them. He had wit at will. He had humor that when he pleased was delicate and delightful. He had a satire that was good natured or caustic, Horace or Juvenal, Swift or Rabelais, at his pleasure. He had talents for irony, allegory and fable, that he could adapt with great skill, to the promotion of moral and political truth. He was master of that infantine simplicity, which the French call naïveté, which never fails to charm, in Phadrus and La Fontaine, from the cradle to the grave. Had he been blessed with the same advantages of scholastic education in his early youth, and pursued a course of studies as unembarrassed with occupations of public and private life as Sir Isaac Newton, he might have emulated the first philosopher. Although I am not ignorant that the most of his positions and hypotheses have been controverted, I cannot but think he has added much to the mass of natural knowledge, and contributed largely to the progress of the human mind, both by his own writings and by the controversies and experiments he has excited in all parts of Europe. He had abilities for investigating statistical questions, and in some parts of his life has written pamphlets and essays upon public topics, with great ingenuity and success—but after my acquaintance with him, which commenced in congress in 1775, his excellence as a legislator, a politician or a negociator, most certainly never appeared. No sentiment more weak and superficial was ever avowed by the most absurd philosopher, than some of his, particularly one that he procured to be inserted in the first constitution of Pennsylvania, and for which he had such a fondness as to insert it in his will. I call it weak for so it must have been, or hypocritical; unless he meant by one satyric touch, to ridicule his own republic, and throw it into everlasting contempt.
        
    
    I must acknowledge, after all, that nothing in life has mortified or grieved me more than the necessity which compelled me to oppose him so often as I have. He was a man with whom I always wished to live in friendship, and for that purpose omitted no demonstration of respect, esteem, and veneration in my power, until I had unequivocal proofs of his hatred for no other reason under the sun, but because I gave my judgment in opposition to his, in many points which materially affected the interests of our country, and in many more which essentially concerned our happiness, safety and well being. I could not and would not sacrifice the clearest dictates of my understanding and the purest principles of morals and policy in compliance to Dr. Franklin. When historians shall hereafter inform posterity that Mr. Adams was not beloved by his venerable colleague, it is to be hoped that they will explain this truth by adding, that Mr. Izard, Mr. Lee, Mr. Dana, and many other honest patriots, were not beloved by him, and that Mr. Silas Deane and many others of his stamp were beloved by him.
        
    
    What shall we do with these gentlemen of great souls and vast views? Who, without the least tincture of vanity, bona fide believe themselves the greatest men in the world, fully qualified and clearly entitled to govern their governors and command their commanders as well as their equals and inferiors, purely for their good and without the smallest interest for themselves? Though it may be true as Dr. Young says, proud as this world is, there is more superiority in it, given than assumed; yet it is certain, there is sometimes more assumed than the world is willing to give. Such, unfortunately for Dr. Franklin, was his destiny upon this occasion. Instead of disapproving my designs in Holland, congress sanctioned them. Instead of disgracing and crushing me they heaped upon me fresh proofs of their confidence and affection.
        
    
    To return from this tedious ramble:—The public will now perceive the state of my mind when I wrote the paragraph enclosed within crochets. Knowing that I should have the Count and the Doctor to combat almost in every step of the negociation for peace, and fully believing that Mr. Jay was in their confidence and would vote with them in all things, I thought I should be useless and my situation very unpleasant. This prospect staggered my fortitude for a moment, and I thought of resigning, but soon recovering myself, upon reflection, I struck out the whole passage and determined to contend to the last.—The reader will easily anticipate my surprise and joy, when afterwards arriving in Paris I found Mr. Jay’s sentiments in perfect harmony with mine and as opposite to those of the Count and the Doctor in every point.


John Adams.




